Per curiam.
Linell A. Bailey seeks reinstatement as a member in good standing of the State Bar of Georgia. This court in 1996 ordered that he be *31suspended indefinitely from the practice of law until he complied with certain conditions. See In re Linell A. Bailey, 267 Ga. 370, 371 (478 SE2d 131) (1996). The State Bar certifies that Bailey has complied with all three conditions and requests that this court reinstate him. Accordingly, we order the lifting of the suspension of Linell A. Bailey, reinstate him as a member of good standing in the State Bar, and remind him of his obligation to request an assessment from the Law Practice Management Program six months after he resumes the practice of law.
Decided February 2, 1998.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
Killian & Boyd, Robert P. Killian, Bell & James, John C. Bell, Jr., for Bailey.

Reinstatement.


All the Justices concur.